 

STIPULATION OF SETTLEMENT AGREEMENT

 

This Settlement Agreement (“Agreement”) as of October 25, 2018 (“Effective
Date”), is entered into by and among Libertas Funding LLC located at 382
Greenwich Ave, Suite 2, Greenwich, CT 06830, and Kinetic Direct Funders located
at 382 Greenwich Ave, Suite 2, Greenwich, CT 06830 (hereinafter “Funders”) and
the following specific Merchants (hereinafter “Merchants”):

 

  a. re: Judgement by Confession, Index No. 18814598, for the amount of
$1,008,566.74

 

Naveen Doki

4902 Finchen Cr

Manassas, VA 20109

 

US IT Solutions, Inc

3031 Tisch Way

110 Plaza West, Ste 1098 San Jose, CA 95128

 

360 IT Professionals Inc.

5201 Great America Pkw, Ste 256 Santa Clara. CA 95054

 

  b. re: Judgement by Confession, Index No. 18814435, for the amount of
$579,259.30

 

Naveen Doki

4902 Finchen Cr, Manassas, VA 20109

 

The Maslow Media Group, Inc. US IT Solutions, Inc.

360 IT Professionals Alliance Micro, Inc.

all located at: 2233 Wisconsin Ave NW, Ste 400, Washington, DC 20007

 

  c. re: Judgement by Confession, Index No. 18814438, for the amount of
$229,320.26

 

Silvija Valleru

6206 Colchester Rd, Fairfax, VA 22030

 

Alliance Micro Inc.

Vivos IT, LLC

Vivos Global Services, LLC Vivos Holdings, LLC

Vivos Acquisitions, LLC Maslow Media Group, Inc.

all located at: 12154 Darnestown Rd, Gaithersburg, MD 20878

 

Page 1 of 6  [ex10-3_005.jpg]

 

 

  d. re: Judgement by Confession, Index No. 18814597, for the amount of
$229,320.26

 

Naveen Doki



4902 Finchen Cr, Manassas, VA 20109

 

Alliance Micro Inc. Vivos IT, LLC

Vivos Global Services, LLC Vivos Holdings, LLC

Vivos Acquisitions, LLC Maslow Media Group, Inc.

all located at: 12154 Darnestown Rd, Gaithersburg, MD 20878

 

WHEREAS, Funders purchased accounts receivables from Merchants,

 

WHEREAS, Merchants sold said accounts receivables to Funders for good and
valuable consideration both Funders and Merchants attest hereto,

 

WHEREAS, Merchants failed to deliver the full amount of said accounts
receivables to Funders,

 

WHEREAS, Silvija Valleru and Naveen Doki personally guaranteed any monies owed
to Funders,

 

WHEREAS, Merchants acknowledge a failure to deliver receivables in the full
amount owed to Funders.

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties to this Agreement (collectively, the “Parties”
and each individually, a “Party”) agree as follows:

 

  1. This Agreement is in the settlement of this matter only and only includes
Merchants listed above as part of each individual Judgment By Confession
(“COJ”), and shall not affect, alter or modify any claims, defenses or Judgments
Funder has to any party, otherwise listed or not listed above, who is subject to
one COJs listed as part of this Agreement.         2. Due to the fact that
Healthcare Resource Network, LLC (“HCRN”), a Defendant to COJs “b”, “c’, and “d”
listed above, has currently commenced litigation regarding the validity of the
COJs, as well as the agreements which spawned the COJs (“Litigation”), this
Agreement shall not include HCRN, nor shall it remove, vacate, or affect any and
all claims, defenses, personal guarantees and Judgments Funders have against
HCRN, or Vivos Acquisitions, LLC in relation to its obligations due to HCRNs
liability, or any other parties relating to HCRNs liability.

 

  a. Unless Merchants are in default of this Agreement Funders shall not enforce
any action against Silvija Valleru or Naveen Doki, specifically in relation to
their Personal Guaranty of monies owed by HCRN or Vivos Acquisitions, LLC, until
the Litigation is settled to which Funders are a party to.

 

Page 2 of 6  [ex10-3_005.jpg]

 

 

  b. In addition, unless Merchants are in default of this Agreement, and it is
determined that Naveen Doki, Silvija Valleru and Vivos Acquisitions, LLC were
within their full rights as owners and representatives of HCRN when they entered
into contracts with Funders, the Personal Guarantees obligating Naveen Doki and
Silvija Valleru to Funders shall be waived. However, if it is determined that
Naveen Doki, Silvija Valleru and Vivos Acquisitions, LLC did not have the legal
authority to bind HCRN to Funders, then Naveen Doki and Silvija Valleru shall be
personally liable and obligated for any monies not yet collected on the COJs.  
      c. Merchants shall notify Funders within five (5) days of any final
settlement agreements reached or court outcomes regarding the Litigation.      
  d. This clause (“2.”) in whole, shall supersede any and all other clauses in
this Agreement.

 

  3. Merchants hereby agree to pay, and Funders agree to accept, in full
satisfaction of Merchants debt, the sum of $750,000.00 (“settlement payment”) to
be paid on or before as follows:

 

October 31, 2018  $42,500.00  November 20, 2018  $42,500.00  December 31, 2018 
$55,363.48  January 31, 2019  $57,461.63  February 28, 2019  $59,769.59  March
31, 2019  $62,308.35  April 30, 2019  $65,100.99  May 31, 2019  $150,000.00 
June 30, 2019  $68,172.89  July 31, 2019  $71,551.97  August 31, 2019 
$75,271.10 

 

Page 3 of 6  [ex10-3_005.jpg]

 

 

  4. Funders shall release all UCCs held against Merchants upon the full and
complete payment of the first two scheduled payments.         5. This Agreement
shall not prohibit Funders from Domesticating the COJs that are part of this
Agreement. However, Funders shall not enforce said COJs unless Merchants default
on this Agreement.         6. Payments are to be made by check, money order
(made payable to The Faskowitz Law Firm, PLLC and sent to The Faskowitz Law
Firm, PLLC, 61-43 186 Street, Suite 207, Fresh Meadows, NY, 11365 with your file
number on the check or money order), or wire (information upon request).        
7. Should any payment not be received by the due date, or should any check sent
in payment be returned by the bank for any reason whatsoever and the payment not
be received within five (5) days after written notification to Merchant, Funders
shall have the right to enforce the COJs, without further notice, for the full
COJ amounts, together with statutory interest, less any payments made.        
8. Merchants waive any and all defenses, jurisdictional or otherwise, in any
action currently pending or to be commenced upon default to collect the debt
herein or to enforce this Agreement.         9. Upon full compliance with this
Agreement, this matter shall be deemed fully satisfied between Funders and
Merchants and no legal action shall be commenced.         10. Facsimile
signatures shall be deemed original for purposes of this settlement stipulation
only.         11. Mutual Release of Claims:

 

In consideration of the Settlement Payment and subject to the terms and
conditions set out in this Agreement, and other good and valuable consideration,
receipt of which is hereby acknowledged, Merchants their successors, assigns,
estates, executors of those estates, heirs, beneficiaries and agents,
(“Releasors”) release and discharge Funders and its respective current and
former predecessors, successors, parents, affiliates, subsidiaries, and all of
the aforementioned’ s respective agents, employees, officers, directors,
shareholders, attorneys (The Faskowitz Law Firm, PLLC), collection agencies,
credit reporting agencies and vendors (“Releasees”) from all claims of any kind
(including any claims for damages, interest, fees and/or attorney’s fees) that
it may have with respect to the Account, or any other matter between Releasors
and Releasees, including without limitation, all claims that were asserted or
could have been asserted in the Litigation as of the date of this Agreement.
Merchants further agree that it will not file any claims, complaints,
affidavits, arbitrations or proceedings with any regulatory or administrative
agency with respect to the matters released in this Agreement against any of the
aforementioned, and any such claims, complaints, affidavits, arbitrations or
proceedings filed prior to the execution of this Agreement shall promptly be
dismissed or withdrawn. This Agreement is intended to resolve forever the entire
disagreement between Releasors and Releasees.

 

Page 4 of 6  [ex10-3_005.jpg]

 

 

In consideration of the Settlement Payment and subject to the terms and
conditions set out in this Agreement, and other good and valuable consideration,
receipt of which is hereby acknowledged, Funders, their predecessors,
successors, assigns, estates, executors of those estates, heirs, beneficiaries,
parents, affiliates, subsidiaries, agents, employees, officers, directors,
shareholders, attorneys (including, but not limited to, The Faskowitz Law Firm
PLLC) (“Releasors”), releases and discharges Merchants and all its successors,
assigns, estates, executors of those estates, heirs, beneficiaries and agents
(“Releasees”) from any and all present and future actions, causes, causes of
action, covenants, contracts, claims, losses, liabilities, and demands
whatsoever, whether based on any federal, state, local or municipal law, act,
ordinance, statute, regulation or rule (whether known or unknown at the time of
execution of this Agreement), any common law, any public policy, and any
contract or agreement (whether oral or written, express or implied), or
otherwise, that Releasors had, have or may have (whether known or unknown,
contingent or liquidated, choate or inchoate, or otherwise) against Releasees by
reason of, arising out of, relating to, or otherwise in connection in any way
with, the acts or omissions to act of Releasees from the beginning of time
through and including the date of this Release.

 

  12. This offer is only valid if executed by 5PM EST on 10/25/2018.

 

SIGNING PAGE TO FOLLOW:

 

Page 5 of 6  [ex10-3_005.jpg]

 

 

Dated: 10/25/2018

 

FOR MERCHANTS:  

FOR FUNDERS:

          BY: [ex10-3_001.jpg]   BY: [ex10-3_002.jpg]



  360 IT Solutions Inc/ US IT Solutions, Inc/
Alliance Micro, Inc./ Vivos IT, LLC/
Vivos Global Services, LLC/ Vivos Holdings, LLC/
Vivos Acquisitions, LLC/ Maslow Media Group, Inc.    

David Epstein, Esq.

THE FASKOWITZ LAW FIRM, PLLC

As Attorneys for Funders
61-43 186 Street,
Suite 207 Fresh Meadows, NY 11365
(718) 407-2464

 

BY: [ex10-3_003.jpg]     Silvija Valleru         BY: [ex10-3_004.jpg]     Naveen
Doki  

 

Please note that we are required, under Federal Law, to advise you that we are
debt collectors and any
information we obtain will be used in attempting to collect this debt

 

Page 6 of 6  [ex10-3_005.jpg]

 



